Citation Nr: 0106734	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted which 
is sufficient to reopen the appellant's claim of 
entitlement to service connection for an acquired 
psychiatric condition.

2. Whether new and material evidence has been submitted which 
is sufficient to reopen the appellant's claim of 
entitlement to service connection for bilateral flat feet, 
to include bunions.  

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for degenerative joint 
disease with chronic low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a July 1999 rating decision of the  
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO). 

The Board observes that in his substantive appeal received in 
November 1999, the appellant requested that he present 
testimony before a personal hearing at the RO.  By statement 
received in June 2000, the appellant withdrew that request.   
See 38 C.F.R. § 20.704 (2000).


FINDINGS OF FACT

1. Service connection for a psychiatric condition was denied 
by rating RO decision dated in October 1992.

2. Since the October 1992 rating decision, no evidence has 
been obtained that is so significant that it must be 
considered to fairly decide the merits of the claim.

3. Service connection for bilateral flat feet was denied by 
RO rating decisions dated in September 1995 and in October 
1995.  

4. Since the October 1995 rating decision, no evidence has 
been obtained that is so significant that it must be 
considered to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1. The October 1992 RO rating decision which denied the 
appellant's claim of entitlement to service connection for 
an acquired psychiatric disorder is final.  The evidence 
received since the final October 1992 RO rating decision 
is not new and material, and the claim for entitlement to 
service connection for a psychiatric disorder is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 20.1103 (2000).

2. The September 1995 and October 1995 RO rating decisions 
which denied the appellant's claim of entitlement to 
service connection for bilateral flat feet are final.  The 
evidence received since the final October 1995 RO rating 
decision is not new and material, and the claim for 
entitlement to service connection for bilateral flat feet 
is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen claims of service connection 
for an acquired psychiatric condition and for bilateral pes 
planus, which were denied in unappealed October 1992 and 
September and October 1995 RO rating decisions, respectively.  
The appellant also requests service connection for 
hypertension and for degenerative joint disease with chronic 
low back pain.  These two issues will be addressed in the 
REMAND portion of this decision, below.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

With these requirements of law, the Board will first review 
the law generally applicable to the appellant's claims.  The 
Board will then review the two claims, including a brief 
factual review of evidence of record as found in the 
appellant's claims folder and the specifically applicable law 
to each claim.   The Board's analysis will follow.  
Additional facts and law will be discussed where appropriate 
in the context of the Board's analysis of the issues on 
appeal.

Generally applicable law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

Service connection may also be granted for chronic 
disabilities such as arthritis, hypertension and psychoses, 
if such are shown to be manifested to a compensable degree 
within one year after the appellant was separated from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings. Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The law provides that no compensation may be paid for a 
disability which results from the veteran's own willful 
misconduct or abuse of alcohol or drugs. 
See Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101- 508, § 8052, 104 Stat. 1388, 1388- 
351; 38 U.S.C.A. § 105 (West 1991); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2000).

Finality and the reopening of claims by the submission of new 
and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 7105; 38 C.F.R. § 20.1103.  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. 5108 provides 
that "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. 5108.

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  Following 
this determination, the Board may then proceed to evaluate 
the merits of the claim.  See also Winters v. West, 12 Vet. 
App. 203 (1999).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio. The law therefore provides that 
evidence proffered by the appellant to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim. See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review whether the duty to 
assist has been fulfilled.  

VA's duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law.  The VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Of particular relevance to the first two issues listed above, 
involving finality and new and material evidence, the VCAA 
specifically provides that there is nothing in its provisions 
which require VA to reopen a claim that has been disallowed, 
except when new and material evidence has been presented or 
secured.   VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [to be codified at 38 U.S.C. § 5103A(f))]. 

Additional law and regulations will be discussed where 
appropriate below.


1.  Whether new and material evidence has been obtained to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric condition

Factual background

In the interest of clarity, and in light of the statutory 
provisions governing the reopening of previously finally 
disallowed claims, the Board will divide the factual 
background section into three parts: evidence of record in 
October 1992, the October 1992 RO rating decision and 
evidence submitted since the October 1992 decision which 
denied the appellant's claim of entitlement to service 
connection for an acquired psychiatric disability.

Evidence of record in October 1992

The appellant's service medical records reflect no 
complaints, symptoms or diagnoses of psychiatric conditions, 
head trauma or brain damage.  As noted by the Board in the 
Introduction, the appellant left military service in December 
1970.
There are no pertinent medical records for approximately many 
years thereafter.  

In a November 1988 letter, S.S.K., M.D., an orthopedist, 
reported that the appellant was afforded medical treatment 
after being involved in an industrial accident in January 
1983.  Also included with Dr. K.'s letter were medical 
records indicating that the appellant had low back and 
cervical strain.  

VA medical records were obtained reflecting the appellant was 
treated for two periods from October through December 1991 
for various psychiatric symptoms including paranoid ideation.  
These records reflect that the appellant reported heavy 
cocaine and alcohol use, associated with a post-service 
employment accident.  In part, he was diagnosed to have 
paranoid thinking due to alcohol and cocaine withdrawal.  
Besides its historical occurrence, there is no mention of the 
appellant's military service in the reports.  

The appellant first sought service connection for psychiatric 
problems by statement received in November 1991.  He claimed 
that he had developed psychiatric symptoms due to "brain 
damage sustained in Korea," and that he had memory loss and 
hallucinations.  

In July 1992, records from a county health services agency 
were received.  In relevant part, they reflect that the 
appellant was treated for tension, anxiety and nightmares 
beginning in April 1992.  There is no reference in these 
records to any incident of the appellant's military service.  

The October 1992 RO rating decision

By rating decision dated in October 1992, service connection 
was denied for a psychiatric condition, claimed as secondary 
to brain damage.  The RO found that there was no evidence of 
an injury to the brain or of treatment for psychosis in 
service or within one year from the appellant's discharge.  

The "new" evidence

The appellant sought to reopen his claim by statement 
received in January 1999.  The appellant reported that he had 
been treated for unspecified disorders by the VA Medical 
Center (VAMC) in Phoenix, Arizona, beginning in 1988.  The 
appellant was thereafter advised of the requirement to submit 
new and material evidence to reopen his claim.  

Pursuant to the appellant's January 1999 statement, VA 
medical records generated by the Phoenix, Arizona VAMC were 
received in April 1999.  Those records reflected continuing 
treatment for substance abuse from 1988 to the then present.  
There is no mention in these records of any incident of the 
appellant's military service.  

By rating decision dated in July 1999, reopening of the 
appellant's claim of service connection for a psychiatric 
disorder was denied, based on the RO's finding that new and 
material evidence had not been submitted.  This appeal 
followed.    

Analysis

As noted, the Board must conduct a de novo review of the new 
and material evidence issue.  See Barnett, supra.  Having 
done so, and having reviewed all of the evidence obtained 
since the appellant's claim was denied in October 1992, the 
Board finds that new and material evidence has not been 
submitted to warrant the reopening of the appellant's claim. 
See Glynn v. Brown, 6 Vet. App. 523, 528- 529 (1994).

The relevant evidence of record at the time of the October 
1992 decision may be summarized as indicating the following:

1. The appellant's service medical records were devoid 
of any mention of head trauma, brain damage or 
psychiatric symptoms.  

2. Beginning approximately 20 years after his discharge 
from active service, the appellant underwent medical 
treatment for paranoid ideation, caused by withdrawal 
from substance abuse, which in turn had been 
associated by his health care providers with a post-
service employment accident.  

The evidence obtained in support of the appellant's attempt 
to reopen consists of records of continuing care by the 
Phoenix, Arizona, VAMC for substance abuse, as well as 
various orthopedic disorders.  Although these records are 
plainly "new," in the sense that they were not of record at 
the time of the October 1992 rating decision, they are not 
material to the issue of service connection.  Evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service. See, e.g., Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).

The Board notes that neither the recently added records nor 
those in the file in October 1992 document an acquired 
psychiatric disability.  Although the appellant has been 
described as paranoid, this has been characterized as a 
symptom of his substance abuse.  It is clear that service 
connection may not be granted unless a current disability 
exists.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
A symptom alone, without a diagnosed underlying condition, 
does not amount to a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  

As discussed above, service connection may not be granted for 
alcohol and drug abuse.  In any event, the appellant does no 
appear to ascribe his substance abuse to his service.

The Board further notes that in addition to not providing 
evidence of a current acquired psychiatric disability, the 
evidence which has been added to the record since October 
1992 does not ascribe any of the appellant's alleged 
psychiatric problems to the reported head injury during 
service. 

In essence, the appellant's claim is based on his statements 
that his current problems are due to a head injury during 
service.  Such statement are essentially reiterative of 
statements made prior to the October 1992 RO rating decision 
and cannot be considered to be "new" evidence.  Moreover, 
such statements are not material.  Although the appellant in 
essence offers a medical opinion to the effect that his 
claimed psychiatric disorder had its inception during the 
course of, or as a result of, his active military service, as 
a layperson he is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In summary, because new and material evidence has not been 
submitted since the October 1992 RO rating decision, 
reopening of the claim of entitlement to service connection 
for an acquired psychiatric condition is denied.     

2.  Whether new and material evidence has been obtained to 
reopen the claim of  entitlement to service connection for 
bilateral flat feet, to include bunions.

Evidence of record in September and October 1995

The appellant's service medical records reflect that in 
January 1968, he was diagnosed to have flat feet and was 
prescribed orthotic inserts.  In May 1968, the appellant 
complained of ankle pain, but reported that he had not used 
his arch supports because they were uncomfortable.  The 
examining physician reported that no therapy was required.  
In June 1968, the appellant was administered an acetate and 
Xylocaine injection, which was reported to have afforded him 
relief from pain.  In his November 1970 pre-separation 
physical examination questionnaire, the appellant reported 
having had foot trouble.  His feet and lower extremities were 
noted to be normal upon clinical examination.  

There are no pertinent medical or other records for over 20 
years after service.

The appellant sought service connection for bilateral pes 
planus by statement received in May 1994.  In support of his 
claim, the appellant submitted VA medical records reflecting 
treatment for back and leg symptoms beginning in February 
1981 and continuing until March 1995.  There is no mention of 
bilateral pes planus in these records.  

The September 1995 and October 1995 rating decisions

By RO rating decision dated in September 1995, service 
connection for bilateral pes planus was denied.  The RO noted 
the foot problem which had been identified in the appellants 
service medical records, but also observed that his 
separation physical examination had been pertinently negative 
and there was no evidence of pes planus after service.  

In an October 1995 RO rating decision, the RO pointed out 
that the recent outpatient treatment records did not document 
flat feet.

The "new" evidence

The appellant sought to reopen his claim by statement 
received in January 1999.  He reported that he had been 
treated by the Phoenix, Arizona VAMC beginning in 1988 for 
unspecified disorders.  

VA medical records generated by the Phoenix, Arizona, VAMC 
were received in April 1999, which reflected continuing 
treatment for substance abuse from 1988 to the then present.  
There is no mention in these records of any incident of the 
appellant's military service, or of treatment for bilateral 
flat feet.  

In a March 1999 letter, the appellant was advised of the 
requirement to submit new and material evidence to reopen his 
claim.  Because the appellant did not respond to the request 
for new and material evidence, reopening of the claim was 
denied by rating decision dated in July 1999.  This appeal 
followed.  

Analysis

The relevant evidence of record at the time of the October 
1995 decision may be summarized as indicating that while on 
active military duty, the appellant was treated for bilateral 
foot pain, associated with pes planus.  At the time of his 
December 1970 discharge from active military duty, the 
appellant's feet were noted to be normal upon clinical 
examination.  There was no medical evidence of pes planus 
thereafter. 

In order for this claim to be reopened, evidence would have 
to be added to the record which indicated a current pes 
planus or bunion disability and a relationship between such 
current disability and the foot problem identified during 
service.

Since the October 1995 rating decision, the appellant has not 
submitted any evidence which is sufficient to reopen his 
claim, nor has he alluded to the existence of such 
information.  As is noted above, the VAMC records received in 
April 1999 reflect continuing treatment for substance abuse 
from 1988 to 1999.  Although "new" in that they were not 
previously of record, no information is contained in these 
records to suggest that the appellant currently has a pes 
planus disorder and/or bunions, or that such claimed 
bilateral foot disability was incurred or aggravated by his 
active military service.  Thus, there is no information that 
bears directly and substantially upon this matter. 

The appellant appears to contend that he has pes planus and 
bunions which is related to service.  Such contentions 
replicate contentions which he made in 1995 and are therefore 
not new.  Moreover, as discussed above with respect to the 
first issue on appeal, as a lay person without medical 
training the appellant cannot offer competent medical 
evidence concerning diagnosis and/or etiology of medical 
disorders.  See Espiritu, supra.  The appellant's contentions 
are accordingly not material.  See 38 C.F.R. § 3.156 and 
Hodge, supra. 

In summary, for the reasons and bases expressed Board above, 
the Board concludes that the appellant has not submitted new 
and material evidence which is sufficient to reopen his claim 
of entitlement to service connection for bilateral flat feet, 
to include bunions.  Because new and material evidence has 
not been submitted, reopening of the claim is denied.   


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric condition is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral flat 
feet, to include bunions, is denied.  


REMAND

3.  Entitlement to service connection for hypertension

The appellant also seeks service connection for service 
connection for hypertension.  This claim was denied by the RO 
as not being well grounded.  The VCAA, which was enacted 
subsequent to the RO's decision, eliminated the concept of 
well-grounded claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case a decision on the 
merits, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Because the appellant's claim relative to a hypertensive 
disorder was in appellate status at the time of the enactment 
of the VCAA, the appellant is entitled to readjudication of 
the claims under the new law.  See Marcoux v. Brown, 9 Vet. 
App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[when a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.].    

After having given careful consideration to the matter, the 
Board is of the opinion that in fairness to the appellant 
this issue should be readjudicated by the RO without 
consideration of the now-obsolete well groundedness standard.  
The RO should also ensure that the provisions of the VCAA 
concerning development of the evidence are complied with.


4.  Entitlement to service connection for degenerative joint 
disease 
with chronic low back pain

With respect to the appellant's claim of entitlement to 
service connection for a low back disability, the Board 
believes that some pertinent factual background information 
should be set out. 

Factual Background

The appellant's service medical records reflect that in 
November and December 1969, he complained of back pain and 
paravertebral spasm.  He was prescribed anti-inflammatory 
medications and a heating pad.  

On November 10, 1970, the appellant noted in a report of 
medical history questionnaire (prepared in conjunction with 
his discharge from active service) that he had "back 
trouble."  A contemporaneously dated referral to a service 
department orthopedic clinic reflects that the appellant 
reported a history of occasional low back pain.  The 
diagnostic impression in relevant part was that the appellant 
had "low back pain."  

VA medical treatment records reflect that in February 1981, 
the appellant reported that he had injured his back while 
using a jackhammer in a bent-over position.  
In a November 1988 letter, S.S.K., M.D., an orthopedist, 
reported that the appellant was afforded medical treatment 
after being involved in an industrial accident in January 
1983.  The physician reported that the appellant last 
presented with dysesthesia that radiated in a L5 
distribution.  Also included with Dr. K.'s letter were 
medical records indicating that the appellant had low back 
and cervical strain.

The appellant underwent a VA physical examination in July 
1989.  He reported that he had sustained "ruptured discs" 
in his back in 1981, 1983 and 1986.  Upon clinical 
examination, he was diagnosed to be status post lumbosacral 
spine surgery.  Radiographic examination of the lumbosacral 
spine resulted in findings of "essentially within normal 
limits."  Minimal arthralgia of the cervical spine was noted 
on examination.  

In a report of VA hospitalization dated in April 1990, the 
appellant was reported to have had surgeries for lumbosacral 
disc disease in 1982 and 1983 that had been pain for under a 
workmen's compensation plan.  VA medical records further 
reflect that in November 1991, the appellant reported that he 
had a history of lower back pain, beginning 10 years 
previously.  He reported that he had injured his back when 
using a jackhammer.  

A September 1999 VA medical record was received reflecting 
that the appellant had been diagnosed to have degenerative 
disc disease at L4-5 and L5-S1 levels.  

Reason for remand

As discussed above, during the pendency of this matter, the 
VCAA was made law.  The VCAA mandates that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 

With respect to this issue, the Board believes that the VCAA 
calls for VA to schedule the appellant for a physical 
examination to determine the etiology of his current back 
disability.

Given the foregoing significant changes in the applicable 
law, the appellant's claims are REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
the two disorders still at issue.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
appellant's VA claims folder.  

2.  After receipt of the appellant's 
response, the RO should conduct any 
additional development of the appellant's 
claims deemed necessary under the VCAA or 
other applicable law.

3.  In particular, the RO should schedule 
the appellant for an examination of his 
back by an appropriately qualified 
physician.  The appellant's claims folder 
records and a copy of this remand should 
be made available to the  examiner.  
After examining the appellant and 
reviewing his entire pertinent medical 
history, which has been briefly described 
above, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the any currently 
diagnosed back disability is related to 
the appellant's service.  The examiner 
should provide reasons for his/her 
conclusion.  The report of the 
examination should be associated with the 
appellant's VA claims folder. 

4.  Following completion of the 
foregoing, the RO must readjudicate the 
appellant's claims.  If any such action 
does not resolve the claims, the RO shall 
issue the appellant a Supplemental 
Statement of the Case. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

 The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

